EX-32.1 4 exhibit_32-1.htm CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of TANK SPORTS, INC. (the "Company") on Form 10-Q for the period endedAugust 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Jing Jing Long, Principal ExecutiveOfficer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:Octorber 15, 2008 By: /s/Jiang Yong Ji Jiang Yong Ji Title: Principal Executive Officer
